     Case 1:20-cr-00090-PLM ECF No. 19 filed 07/29/20 PageID.33 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,                                   Case No. 1:20-CR-90

v.                                                         Hon. Paul L. Maloney

JUAN DANIEL GERMAN-CAMILO,

            Defendant.
_______________________________________/


                                  ORDER OF DETENTION

              This matter came before the Court on a bond hearing held July 17, 2020. The

Court finds that the government proved by a preponderance of the evidence that defendant is a

risk of non-appearance in this case and orders him detained.

              IT IS SO ORDERED.



Dated: July 29, 2020                        /s/ Ray Kent
                                            RAY KENT
                                            United States Magistrate Judge
